DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Since this application is a continuation in part of US Application 15/196296, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each of the support member, the lifting member, the first hinge, and the second hinge being constructed out of a plurality of wave springs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  Claims 1 and 11 recite the limitation “a sole of a shoe” in line 2. It appears that this limitation should read --a sole of the shoe--, as the shoe has been previously claimed in the preamble.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 recites the limitation “the support structure” in line 1. It is not clear if this limitation is directed to the support structure of the support member or the support structure of the lifting member. 
	Claim 19 recites the limitation “each of the support member, the lifting member, the first hinge, and the second hinge are constructed out of a plurality of wave springs.” It is not clear what structure is encompassed by the term ‘wave springs,’ as the wave springs have not been further defined in the drawings or specification. Further, it is not clear whether the final product is to include a plurality of wave springs, since the limitation requires is being “constructed out of,” which appears to be a product-by-process limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardimon (US 2,736,110).
Regarding claim 1, Hardimon discloses a shoe comprising: a first member (heel 14) configured to be received at a first location in a sole of a shoe; a second member (sole, as seen in Fig. 1, 5) configured to be received at a second location in the sole of the shoe, wherein the first location differs from the second location; and a collapsible shoe heel configured to be received and integrated into the sole of the shoe, the collapsible shoe heel comprising: a support member (mounting plate 16) having a first end (rear end) disposed opposite a second end (front end); a lifting member (arms 32, yoke 34) having a first end (rear end) disposed opposite a second end (front end), wherein the first end of the lifting member has a rounded curve (Fig. 8) and comprises a protrusion section (Fig. 9), and wherein the first end of the lifting member is received by a tube portion (flexible material 52, which forms a tube around the lifting member; Fig. 5); an angle formed between the second end of the support member and the second end of the lifting member (Fig. 5); a first hinge (ear 26, pivot 30, spring 38) rotatably connecting the second end of the support member and the second end of the lifting member, wherein the first hinge is received by a first cylindrical portion (opening 28), and wherein the first hinge is received in the sole of the shoe at the first location on top of the first member (Fig. 5); and a second hinge (ear 26, pivot 30, spring 38) rotatably connecting the second end of the support member and the second end of the lifting member, wherein the second hinge is received by a second cylindrical portion (openings 28), wherein the second hinge is received in the sole of the shoe at the second location on top of the second member (Fig. 5), and wherein each of the first hinge and the second hinge are configured to define the angle (column 2, lines 5-53; Fig. 1, 3, 5, 6).
Regarding claim 5, Hardimon discloses that the second end of the support member comprises a support structure (bar 18).
Regarding claim 6, Hardimon discloses that the support structure is configured to provide support to the second end of the support member.
Regarding claim 7, Hardimon discloses that the protrusion section is configured to provide support to a portion of the shoe being lifted by the lifting member.
Regarding claim 8, Hardimon discloses that the second end of the lifting member comprises a support structure (yoke 34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardimon, as applied to claim 1.
Regarding claim 2, Hardimon does not disclose the material of the first and second members. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first and second members of a cloth or fabric material in order to use a material well known for use in shoe soles which is inexpensive and provides tensile strength to the sole.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Hardimon does not disclose that the tube portion comprises a silicone material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tube portion of a silicone material in order to use a material well known for use in shoe uppers which is flexible and provides grip at the heel of the upper to prevent unwanted slipping.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 4, Hardimon does not disclose the material of the cylindrical portions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first and second cylindrical portions of a plastic material in order to use a material well known for use in shoes which is inexpensive and rigid.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 9, Hardimon appears to show that the angle is approximately a 30 degree angle when the lifting member is in an expanded position without an application of force (Fig. 5), but does not disclose the specific angle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the angle 30 degrees, in order to provide a comfortable height for the heel counter which covers the heel but does not dig into the ankle of the wearer. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Hardimon discloses a shoe comprising: a first member (heel 14) configured to be received at a first location in a sole of a shoe; a second member (sole, as seen in Fig. 1, 5) configured to be received at a second location in the sole of the shoe, wherein the first location differs from the second location; and a collapsible shoe heel configured to be received and integrated into the sole of the shoe, the collapsible shoe heel comprising: a support member (mounting plate 16) having a first end (rear end) disposed opposite a second end (front end); a lifting member (arms 32, yoke 34) having a first end (rear end) disposed opposite a second end (front end), wherein the first end of the lifting member has a rounded curve (Fig. 8) and comprises a protrusion section (Fig. 9), wherein the protrusion section is configured to provide support to a portion of the shoe being lifted by the lifting member, and wherein the first end of the lifting member is received by a tube portion (flexible material 52, which forms a tube around the lifting member; Fig. 5); an angle formed between the second end of the support member and the second end of the lifting member (Fig. 5); a first hinge (ear 26, pivot 30, spring 38) rotatably connecting the second end of the support member and the second end of the lifting member, wherein the first hinge is received by a first cylindrical portion (opening 28), and wherein the first hinge is received in the sole of the shoe at the first location on top of the first member (Fig. 5); and a second hinge (ear 26, pivot 30, spring 38) rotatably connecting the second end of the support member and the second end of the lifting member, wherein the second hinge is received by a second cylindrical portion (openings 28), wherein the second hinge is received in the sole of the shoe at the second location on top of the second member (Fig. 5), and wherein each of the first hinge and the second hinge are configured to define the angle (column 2, lines 5-53; Fig. 1, 3, 5, 6).
Hardimon does not disclose the material of the first and second members. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first and second members of a cloth or fabric material in order to use a material well known for use in shoe soles which is inexpensive and provides tensile strength to the sole.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Hardimon does not disclose that the tube portion comprises a silicone material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tube portion of a silicone material in order to use a material well known for use in shoe uppers which is flexible and provides grip at the heel of the upper to prevent unwanted slipping.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Hardimon does not disclose the material of the cylindrical portions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first and second cylindrical portions of a plastic material in order to use a material well known for use in shoes which is inexpensive and rigid.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, Hardimon discloses that each of the second end of the support member (bar 18) and the second end of the lifting member (yoke 34) comprise a support structure.
Regarding claim 13, Hardimon discloses that the support structure is configured to provide support to the second end of the support member.
Regarding claim 14, Hardimon appears to show that the angle is approximately a 30 degree angle when the lifting member is in an expanded position without an application of force (Fig. 5), but does not disclose the specific angle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the angle 30 degrees, in order to provide a comfortable height for the heel counter which covers the heel but does not dig into the ankle of the wearer. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, Hardimon discloses that when the collapsible shoe heel is compressed, the angle moves towards a 0 degree angle (Fig. 3).
Regarding claim 16, Hardimon discloses that each of the first hinge and the second hinge comprise hinge springs (springs 38).
Regarding claim 17, Hardimon discloses that each of the support member and the lifting members comprise a perimeter with at least four sides (Fig. 6, 8).
Regarding claim 18, Hardimon discloses that each of the support member, the lifting member, the first hinge, and the second hinge are constructed out of a single continuous material (wherein each element extends continuously around the shoe heel; Fig. 5).
Regarding claim 19, as best understood, Hardimon discloses that each of the support member, the lifting member, the first hinge, and the second hinge are constructed out of a plurality of wave springs (springs 38, which have a wave shape).
Regarding claim 20, Hardimon discloses that the shoe is selected from the group consisting of: a moccasin, a sneaker, a dress shoe, a high heel shoe, and a sandal (for example, a dress shoe; Fig. 1).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardimon, as applied to claim 1, in view of Read (US 1,686,175).
Hardimon does not specifically disclose that the first and second hinge comprise a torsional spring. Read teaches a shoe having a collapsible shoe heel including a support member (loop 27), a lifting member (loop 26), and hinges (coils 28). The hinges may have different forms, including torsional springs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use torsional springs, as taught by Read, as the springs within the hinges of Hardimon, as this would be a simple substitution of one type of spring for another, with the predictable result of providing a strong restoring force to the hinges.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732